 


114 HR 2032 IH: Government Spending Accountability Act of 2015
U.S. House of Representatives
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2032 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2015 
Mr. Farenthold (for himself, Mrs. Black, Mr. Blum, and Mr. Russell) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 5, United States Code, to institute spending limits and transparency requirements for Federal conference and travel expenditures, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Government Spending Accountability Act of 2015 or the GSA Act of 2015. 2.Limits and transparency for conference and travel spending (a)AmendmentChapter 57 of title 5, United States Code, is amended by inserting after section 5711 the following: 
 
5712.Limits and transparency for conference and travel spending 
(a)Conference transparency and spending limits 
(1)Public availability of conference materialsEach agency shall post on the public website of that agency detailed information on any presentation made by any employee of that agency at a conference (except to the extent the head of an agency excludes such information for reasons of national security or information described under section 552(b)) including— (A)the prepared text of any verbal presentation made; and 
(B)any visual, digital, video, or audio materials presented, including photographs, slides, and audio-visual recordings. (2)Limits on amount expended on a conference (A)In generalExcept as provided under subparagraph (B), an agency may not expend more than $500,000 to support a single conference. 
(B)ExceptionThe head of an agency may waive the limitation under subparagraph (A) for a specific conference after making a determination that the expenditure is justified as the most cost-effective option to achieve a compelling purpose. The head of an agency shall submit to the appropriate congressional committees a report on any waiver granted under this subparagraph, including the justification for such waiver.  (C)Rule of constructionNothing in this paragraph shall be construed to preclude an agency from receiving financial support or other assistance from a private entity to pay or defray the costs of a conference the total cost of which exceeds $500,000. 
(b)International conference ruleAn agency may not pay the travel expenses for more than 50 employees of that agency who are stationed in the United States, for any international conference, unless the Secretary of State determines that attendance for such employees is in the national interest, or the head of the agency determines that attendance for such employees is critical to the agency’s mission. The Secretary of State and the head of an agency shall submit to the appropriate congressional committees a report on any waiver granted under this subsection, including the justification for such waiver. (c)Reporting on travel and conference expenses requiredAt the beginning of each quarter of each fiscal year, each agency shall post on the public website of that agency a report on each conference that costs more than $10,000 for which the agency paid travel expenses during the preceding 3 months that includes— 
(1)the itemized expenses paid by the agency, including travel, lodging, and meal expenses, and any other agency expenditures to otherwise support the conference; (2)the primary sponsor of the conference; 
(3)the location of the conference; (4)the date of the conference; 
(5)a brief explanation of how the participation of employees from such agency at the conference advanced the mission of the agency; (6)the title of any employee, or any individual who is not a Federal employee, whose travel expenses or other conference expenses were paid by the agency;  
(7)the total number of individuals whose travel expenses or other conference expenses were paid by the agency; and (8)in the case of a conference for which that agency was the primary sponsor, a statement that— 
(A)describes the cost to the agency of selecting the specific conference venue; (B)describes why the location was selected, including a justification for such selection; 
(C)demonstrates the cost efficiency of the location; (D)provides a cost benefit analysis of holding a conference rather than conducting a teleconference; and 
(E)describes any financial support or other assistance from a private entity used to pay or defray the costs of the conference, and for each case where such support or assistance was used, the head of the agency shall include a certification that there is no conflict of interest resulting from such support or assistance. (d)Format and publication of reportsEach report posted on the public website under subsection (c) shall— 
(1)be in a searchable electronic format; and (2)remain on that website for at least 5 years after the date of posting. 
(e)DefinitionsIn this section: (1)AgencyThe term agency has the meaning given that term under section 5701, but does not include the government of the District of Columbia.  
(2)ConferenceThe term conference means a meeting, retreat, seminar, symposium, or event that— (A)is held for consultation, education, discussion, or training; and 
(B)is not held entirely at a Government facility. (3)International conferenceThe term international conference means a conference occurring outside the United States attended by representatives of— 
(A)the Government of the United States; and (B)any foreign government, international organization, or foreign nongovernmental organization.. 
(b)Technical and conforming amendmentThe table of sections for chapter 57 of title 5, United States Code, is amended by inserting after the item relating to section 5711 the following:   5712. Limits and transparency for conference and travel spending.. (c)Annual travel expense limits (1)In generalIn the case of each of fiscal years 2016 through 2020, an agency (as defined under section 5712(e) of title 5, United States Code, as added by subsection (a)) may not make, or obligate to make, expenditures for travel expenses, in an aggregate amount greater than 70 percent of the aggregate amount of such expenses for fiscal year 2010. 
(2)ExemptionsThe agency may exclude certain travel expenses from the limitation under paragraph (1) only if the agency head determines that inclusion of such expenses would undermine national security, international diplomacy, health and safety inspections, law enforcement, or site visits required for oversight or investigatory purposes. (3)Report to CongressIn each of fiscal years 2016 through 2020, the head of each agency shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing— 
(A)the justification for any expenses excluded (under paragraph (2)) from the limitation under paragraph (1); and (B)the positive or negative impacts, if any, of the limitation under paragraph (1) on the agency’s mission, cost-effectiveness, efficiency, and ability to perform core functions. 
(4)Identification of travel expenses 
(A)ResponsibilitiesNot later than September 30, 2015, and after consultation with the Administrator of General Services and the Director of the Administrative Office of the United States Courts, the Director of the Office of Management and Budget shall establish guidelines for the determination of what expenses constitute travel expenses for purposes of this subsection. The guidelines shall identify specific expenses, and classes of expenses, that are to be treated as travel expenses. (B)Exemption for military travelThe guidelines required under subparagraph (A) shall exclude military travel expenses in determining what expenses constitute travel expenses. Military travel expenses shall include travel expenses involving military combat, the training or deployment of uniformed military personnel, and such other travel expenses as determined by the Director of the Office of Management and Budget, in consultation with the Administrator of General Services and the Director of the Administrative Office of the United States Courts. 
 
